DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on 06/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2022.


Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations that the “imaging medium, comprising…a registration mark” renders the claim indefinite because a registration mark cannot exist on its own and must be located on some substrate.  It is unclear if there is some third substrate or if the registration mark is located on one of the image-receiving substrate or the donor ribbon.  For purposes of examiner, the Examiner will be interpreting the mark as being on either the receiver or donor.


Claim Rejections - 35 USC § 103
Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (4720480) in view of Yoshida (5935709).
With regard to claims 1 and 11, Ito et al. teach sheet for heat transferance of Figure 1. 

    PNG
    media_image1.png
    291
    452
    media_image1.png
    Greyscale

The sheet comprises a heat transferable sheet 6 having a receptive layer 5 on a base sheet 4, which reads on applicants’ image-receiving substrate, and a heat transfer sheet 1, which reads on applicants’ donor ribbon, having a heat transfer layer 3, which reads on applicants’ color forming layer, and a base sheet 2, which reads on applicants’ donor ribbon substrate (col. 4, lines 15-30).  A detection mark 11 can be present on the back surface of the base sheet 2 (Figure 4 and col. 12, lines 55-65).  The heat transfer layer 3 can be in the form of a plurality of different areas of different colorants as in Figure 11, which read on applicants’ repeating pattern of adjacent stripes, wherein the colors can also be yellow, cyan, magenta and black (col. 14, lines 46-64 and col. 22, lines 40-58).  Please note that applicants do not define the term “color-forming layer”, and therefore the broadest reasonable interpretation is a layer that can form a colored image after being transferred from the donor ribbon to the image-receiving substrate.  The CMYK layer of Ito et al. can form these colors after transfer to the heat transferable sheet 6.  Ito et al. also teach an antistatic layer 10, which reads on applicants’ back coat; however, Ito et al. do not specifically teach the release layer or topcoat of claims 1 and 11.
	Yoshida teaches a thermal transfer recording material, which reads on a donor ribbon, comprising a foundation, which reads on the donor ribbon substrate, a wax layer, which reads on applicants’ release layer, an ink-protecting layer, which reads on applicants’ topcoat, and a heat-meltable ink layer (col. 10, lines 19-23 and col. 11, lines 8-19).
	Since Ito et al. and Yoshida are both drawn to thermal transfer recording media, it would have been obvious to one having ordinary skill in the art to combined in the wax layer and ink-protecting layer of Yoshida into the heat transfer sheet 1 of Ito et al.  The results if such a combination would have been predictable; further, each of the elements would have performed the same in combination as they had separately.  The wax layer would help for proper release of the ink-protecting layer and the ink layer, while the ink-protecting layer would provide scratch protection to the transferred inks on the receiver.  It would also have been obvious to one having ordinary skill in the art to have made the ink-protecting layer clear and colorless so that the transferred ink image would have been visible after printing onto the image-receiving medium.
	With regard to claim 2, the references do not specifically teach the width of each of the stripes.
	It would have been obvious to one having ordinary skill in the art to have made the stripe width any amount, including less than 1/300th of an inch as claimed, so that the image quality would be high.  The smaller the distance between the stripes would represent a higher dpi value in printing, and one of ordinary skill would know that higher dpi represent a higher image quality.


Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (4720480) in view of Yoshida (5935709), and further in view of Kikuchi et al. (4427985).
Ito et al. in view of Yoshida teach all of the limitations of claim 1 above; however, they do not teach that the donor element is in the form of a grid having the structure claimed.
Kikuchi et al. teach a thermal recording medium having a mosaic pattern of thermal-sensitive inks position in squares in Figure 3, wherein the ink may be different colors (col. 1, lines 60-66 and col. 4, lines 48-60).  There can be more than three types of inks used or different arrangements of the inks in the pattern to obtain different effects (col. 4, lines 55-60).  
Since Ito et al. in view of Yoshida and Kikuchi et al. are all drawn to thermal recording media donor layers, it would have been obvious to one having ordinary skill in the art to have made the CMYK inks of the heat transfer layer 3 of Ito et al. be in the form of a grid pattern as taught by Kikuchi et al.  This is a known arrangement for thermal transfer inks in the art for forming an image having a controlled tone.  It would also have been obvious to have made the pattern of four squares in a 2 x 2 array have the CMYK arranged in the same order on the surface so that the pattern would be the same across the heat transfer layer. 
With specific regard to claim 3, the references do not specifically teach the size of each of the color forming sections of the grid.
	It would have been obvious to one having ordinary skill in the art to have made the size of each of the squares in Kikuchi et al. any amount, including less than 1/300th by 1/300th of an inch as claimed, so that the image quality would be high.  The smaller the area of the squares would represent a higher dpi value in printing, and one of ordinary skill would know that higher dpi represent a higher image quality.


Claims 4, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (4720480) in view of Yoshida (5935709), and further in view of Watanabe et al. (4622565).
Ito et al. in view of Yoshida teach all of the limitations of claim 1 above; however, they do not teach that the color-forming sections comprise colorless to coloring dyes including a leuco dye and a developer.
Watanabe et al. teach a thermosensitive image transfer sheet that has CMYK leuco dyes and a color developer portion ‘e’ in the transfer layer (col. 2, lines 25-68).  The binders for the leuco dye have a melting or softening point from 50 to 130 C and the leuco dye and developer are transferred to the receiving sheet and are caused to react thereon to form colored images (col. 5, lines 40-52 and col. 6, lines 11-24).  An example of a leuco dye in Watanabe et al. is the fluoran dye 3-diethylamino-6-methyl-7-chlorofluoran, which reads on the ring opening amorphochromic dyes taught at [0108] of applicants’ specification as it would intrinsically be amorphochromic.
Since Ito et al. in view of Yoshida and Watanabe et al. are drawn to thermosensitive image transfer sheets, it would have been obvious to one having ordinary skill in the art to have substituted the CMYK inks of Ito et al. in view of Yoshida with the leuco CMYK dyes and developer of Watanabe et al.  These are known color forming layers in the art and would have had predictable results in its substitution.
With specific regard to claims 4 and 5, it would also have been obvious to have made each of the sections of the CMYK and developer sections have the same binder as this would have saved money.  Given that there is overlap in the melting/softening point of the binder at the temperature of claim 5, a prima facie case of obviousness exists.  Lastly, the amount of time for heat exposure conditions is an intended use of the imaging medium, and given the fact that the softening temperature is the same as that claimed, the thermal transfer recording media of Ito et al. in view of Yoshida and Watanabe et al. will intrinsically be capable of performing the intended use limitations of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759